Citation Nr: 0321884	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDING OF FACT

The veteran's PTSD is manifested by social and occupational 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a letter and rating decision 
issued in July 2000 of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a March 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In the March 2002 statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran was provided with VA 
examinations in February 2000 and July 2002.  He has not 
indicated that he is currently receiving any treatment for 
PTSD.  Under these circumstances, the Board finds that all 
known and ascertainable medical records have been obtained 
and the veteran does not appear to contend otherwise.  
Accordingly, the Board may proceed to a decision the merits.  


B.  Legal analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating 
schedule for PTSD.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Under the provisions of Diagnostic Code 9411, a 30 percent 
disability rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The record reflects the veteran was examined for VA purposes 
in February 2000 and July 2002.  The reports from these 
examinations reflect that the examiners noted that the 
veteran has suicidal ideations, flashbacks, and survival 
guilt.  It was also noted that he neglected his hygiene and 
was easily angered.  The examiners observed, however, that 
the veteran's judgment and insight were fair, as was his 
memory for remote and recent events.  No impairment of 
thought processes or communication was observed, and the 
veteran exhibited appropriate behavior.  He reported living 
with his wife 33 years and stated that he worked in the same 
profession for 32 years.  He denied homicidal ideations, 
visual delusions, obsessive or ritualistic behaviors, and 
panic attacks.  He was diagnosed to have PTSD, and assigned 
GAF scores of 50 on each occasion.  

Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 41 to 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. at pp. 444-47 (1994).  

As indicated, the criteria for a 30 percent disability rating 
generally contemplate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In the 
present case, the veteran's PTSD has been demonstrated by 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and GAF scores of 50, in addition to the 
subjective symptoms as reported on examination.   

In view of this, the Board considers the criteria for a 50 
percent disability rating, but no higher, are met.  In 
particular, the veteran has complained of depression, 
nightmares, flashbacks, hypervigilance, difficulty 
concentrating, and an enhanced startle response.  He also 
reported having suicidal ideations, and indicated that he is 
socially isolated, has no hobbies, likes to be alone, and 
feels detached from others.  He also asserted that he hears 
voices, but cannot interpret what they are saying.  

Even though the veteran has not exhibited symptoms such as 
panic attacks, stereotyped speech, or memory impairment, the 
Board concludes that the medical evidence shows disability 
that more nearly approximates the assignment of a 50 percent 
disability rating.  See 38 C.F.R. § 4.7.  The GAF scores of 
50, assigned in February 2000 and July 2002 support this 
conclusion.  These scores reflect "serious symptoms" in 
several areas, which is commensurate with a higher degree of 
occupational and social impairment as required for the 
assignment of a 50 percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that requirements for a 50 percent 
disability rating for PTSD have been met.  

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is employed and has been working as a lineman with an 
electric company for the past 32 years.  There is no 
indication that he has missed work or is unable to work due 
to his PTSD.  (At his July 2002 VA examination, he reported 
that it was his right leg disorder that caused concern with 
his employment.)  With respect to his social and familial 
relationships, the veteran maintains that he currently lives 
with his wife of 33 years.  While he has asserted that they 
do not live like husband and wife, as he likes to be alone 
and she spends much of her time with their children, they 
continue to be married and reside together.  

In sum, with respect to the assignment of a schedular rating, 
the evidence of record does not indicate that the criteria 
for the assignment of a 70 percent rating have been met.  
Taken as a whole, the evidence does not disclose a level of 
impairment of judgment, thinking, or mood required for the 
assignment of that rating.  Rather, the evidence supports the 
assignment of 50 percent rating as granted herein.  


C.  Extraschedular consideration

In reaching this decision, the Board also has considered 
whether an extra-schedular evaluation is warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

In this regard, the VA Schedule ordinarily will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his PTSD has resulted in marked 
interference with employment so as to render impracticable 
the application of the regular schedular standards.  As 
stated previously, the veteran has been employed in the same 
profession for 32 years and he has not reported that he had 
missed work due to his PTSD.  

The veteran has also not presented evidence to show that he 
has been recently hospitalized due to his PTSD.  In short, 
the veteran's service-connected PTSD does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

